Citation Nr: 0431368	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-11 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1970 to January 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied the veteran's claim for service connection for PTSD.  
A video conference hearing before the undersigned acting 
veterans law judge was held in October 2004.  A copy of the 
transcript of this hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he has PTSD as a result of combat 
experiences in Vietnam.  At the video conference hearing in 
October 2004, he testified that the waterfront area he was 
assigned to in Da Nang came under heavy mortar and rocket 
attacks between May and June 1971, and that a close friend of 
his, Specialist Riggs, was killed during one of the attacks.  
He reported recent treatment at Dorn VAMC during the past 
year (2003), and said that he was diagnosed with PTSD.  The 
veteran also indicated that he was locked up in the 
psychiatric ward of a private medical facility, Lester, in 
his home town.  

In reviewing the claims file, the Board notes that the only 
VA medical report of record was for treatment in May 2002.  
As the veteran asserts more recent treatment at that facility 
and that he was diagnosed with PTSD, additional development 
should be undertaken to obtain all of his mental health 
records from that facility, as well as from the private 
hospital in his home town.  

Additionally, while he provided VA with a stressor statement 
in May 2002, the information provided was insufficient for 
any type of meaningful research by Center for Unit Records 
Research (CURR) to attempt to verify his claimed stressors.  
As this appeal must be remanded on other grounds, the veteran 
should be given another opportunity to provide more detailed 
information concerning the stressors in service that he 
believes have led to his current psychiatric problems, and 
another request to verify his new stressors should be 
requested from CURR.  

Additionally, in the event that the veteran's stressors are 
verified, the RO should schedule him for a VA psychiatric 
examination to determine if he has PTSD, and if so, if it is 
related to his verified stressors.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to the veteran.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain all VA treatment 
records from VAMC Dorn from May 2002 to 
the present.

2.  The RO should contact the veteran and 
ask that he provide the name, address, 
and dates of treatment of the medical 
facility he identified at his October 
2004 hearing as "Lester" or 
"Leicester" hospital.  He should also 
provide a signed release for any private 
records.  

3.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

4.  The RO should take appropriate steps 
to contact the veteran and obtain a 
detailed description of the specific 
traumatic incidents which produced the 
stressors that resulted in his claimed 
PTSD.  The veteran should be as specific 
as possible as to the dates and 
circumstances of the claimed stressors; 
his specific duties at the time of the 
incidents; the names of any individuals 
involved and any witnesses to the claim 
incidents, and a description of his 
personal involvement in each incident.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

5.  After the time period for a response 
has expired, or after a response from the 
veteran has been received, the RO should 
again contact CURR and request 
verification of the veteran's stressors.  
The RO should provide CURR with a copy of 
the veteran's service personnel records, 
and the RO should specifically ask CURR 
to verify if a Specialist Riggs from the 
veteran's unit was killed in May or June 
1971, and if the veteran's unit received 
heavy rocket and mortar attacks in May 
and June 1971, along with the details of 
any additional stressors the veteran 
identifies in his response.  

6.  After a response is received from 
CURR, and if any of the veteran's 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If applicable, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

7.  After the requested development has 
been completed, the RO should 
readjudicated the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	G. STROMMEN
	Acting Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


